                                  1 James B. Ball (#007339)
                                    Ball, Santin & McLeran, PLC
                                  2 2999 N. 44th Street, Suite 500
                                    Phoenix, Arizona 85018
                                  3 (602) 840-1400
                                    ball@bsmplc.com
                                  4 Attorney for Prestige Financial Services

                                  5
                                                          UNITED STATES BANKRUPTCY COURT
                                  6
                                                               FOR THE DISTRICT OF ARIZONA
                                  7
                                      In re:                                        Chapter 13
                                  8
                                      Anthony R. Martinez and                       No. 2:20-bk-01582-MCW
                                  9   Candace M. Martinez,
                                                                                    NOTICE OF APPEARANCE AND
                                 10                 Debtors.                        REQUEST FOR NOTICE
2999 N. 44TH STREET, SUITE 500
BALL, SANTIN & MCLERAN, PLC

   PHOENIX, ARIZONA 85018




                                 11
                                                    Notice is hereby given that James B. Ball, of Ball, Santin & McLeran, PLC,
         (602) 840-1400




                                 12
                                      2999 N. 44th Street, Suite 500, Phoenix, Arizona 85018, (602) 840-1400, makes his
                                 13
                                      appearance in the above-captioned matter as counsel for Prestige Financial Services, and
                                 14
                                      hereby requests that his name be added to the master mailing list.
                                 15
                                                    DATED this 26th day of February 2020.
                                 16
                                                                                Ball, Santin & McLeran, PLC
                                 17

                                 18
                                                                                By/s/ James B. Ball #007339
                                 19                                               James B. Ball
                                                                                  2999 N. 44th Street, Suite 500
                                 20                                               Phoenix, Arizona 85018
                                                                                  Attorney for Prestige Financial Services
                                 21

                                 22

                                 23
                        Case 2:20-bk-01582-MCW              Doc 16 Filed 02/26/20 Entered 02/26/20 13:19:48         Desc
                                                            Main Document    Page 1 of 2
                                  1   COPIES of the foregoing mailed
                                      this 26th day of February 2020, to:
                                  2
                                    Anthony R. Martinez and
                                  3 Candace M. Martinez
                                    2017 E. Escuda Road
                                  4 Phoenix, AZ 85024
                                    Debtors
                                  5
                                    Carlene M. Simmons
                                  6 Simmons & Greene PC
                                    2432 W. Peoria Avenue
                                  7 Suite 1284
                                    Phoenix, AZ 85029
                                  8 Attorney for debtors

                                  9 Russell Brown
                                    3838 N. Central Ave., #800
                                 10 Phoenix, AZ 85012-1906
2999 N. 44TH STREET, SUITE 500
BALL, SANTIN & MCLERAN, PLC




                                    Trustee
   PHOENIX, ARIZONA 85018




                                 11
         (602) 840-1400




                                 12              /s/ Amanda A. Kochheiser

                                 13

                                 14

                                 15

                                 16

                                 17

                                 18

                                 19

                                 20

                                 21

                                 22

                                 23
                        Case 2:20-bk-01582-MCW              Doc 16 Filed 02/26/20
                                                                              - 2 - Entered 02/26/20 13:19:48   Desc
                                                            Main Document    Page 2 of 2
